 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGIA MILES,                                   No. 2:19-cv-402-MCE-EFB P
12                       Plaintiff,
13           v.                                        ORDER
14    BENJAMIN LEON ANDRADE, et al.,
15                       Defendants.
16

17          Plaintiff proceeds without counsel in this action brought pursuant to 42 U.S.C. § 1983.

18   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)

19   and Local Rule 302.

20          On October 9, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed October 9, 2019, (ECF No. 25) are
 3   ADOPTED in full;
 4          2. Plaintiff’s fourth amended complaint (ECF No. 14) is DISMISSED in its entirety, with
 5   prejudice, for failure to state a claim and as frivolous; and
 6          3. The Clerk is directed to close the case.
 7          IT IS SO ORDERED.
 8   DATED: February 5, 2020
 9

10

11                                             _______________________________________
                                               MORRISON C. ENGLAND, JR.
12                                             UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
